


Exhibit 10(f)

 

AMENDMENT NO. 1 TO THE CBS EXCESS 401(K) PLAN

FOR DESIGNATED SENIOR EXECUTIVES

PART A – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2005

 

Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2014.

 

 

1.    Section 2.12 of the CBS Excess 401(k) Plan for Designated Senior
Executives – Part A (the “Plan”) is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “The” and by adding the following at the end thereof:

 

“and effective as of January 1, 2014, means the notional investment options
selected by the Committee in its sole discretion.”

 

2.    Section 5.3(a) of the Plan is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “All”, by deleting the words “will be” and inserting
in place thereof the word “were” and by adding at the end thereof following new
paragraph:

 

“Effective as of January 1, 2014, a Participant may select from a list of
notional Investment Options how the balance of his or her Account will be
invested.  If no selection is made, the Participant’s Account will be notionally
invested in the “qualified default investment alternative” (within the meaning
of the CBS 401(k) Plan) in effect from time to time.  Earnings and losses
received on the Participant’s notional investments will be credited to the
Participant’s Account in the manner designated by the Committee.  The Committee
shall develop such procedures as it, in its discretion, deems advisable with
respect to the selection of notional investments by Participants and the
reflection of value attributable to such notional investments in their Accounts,
including, without limitation, procedures which restrict a Participant’s ability
to notionally invest in certain Investment Options.”

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO THE CBS EXCESS 401(K) PLAN

FOR DESIGNATED SENIOR EXECUTIVES

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

 

 

Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2014.

 

 

 

1.    Section 2.19 of the CBS Excess 401(k) Plan for Designated Senior
Executives – Part B (the “Plan”) is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “The” and by adding the following at the end thereof:

 

“and effective as of January 1, 2014, means the notional investment options
selected by the Committee in its sole discretion.”

 

2.    Section 6.2(a) of the Plan is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “All”, by deleting the words “will be” and inserting
in place thereof the word “were” and by adding at the end thereof the following
new paragraph:

 

“Effective as of January 1, 2014, a Participant may select from a list of
notional Investment Options how the balance of his or her Account will be
invested.  If no selection is made, the Participant’s Account will be notionally
invested in the “qualified default investment alternative” (within the meaning
of the CBS 401(k) Plan) in effect from time to time.  Earnings and losses
received on the Participant’s notional investments will be credited to the
Participant’s Account in the manner designated by the Committee.  The Committee
shall develop such procedures as it, in its discretion, deems advisable with
respect to the selection of notional investments by Participants and the
reflection of value attributable to such notional investments in their Accounts,
including, without limitation, procedures which restrict a Participant’s ability
to notionally invest in certain Investment Options.”

 

2

--------------------------------------------------------------------------------
